internal_revenue_service p o box cincinnati oh number release date department of the treasury employer_identification_number contact person - id number date date contact telephone number uil legend ethnicity b name c names d e name f length g organization t dollars amount u number v dollars amount dear you asked for advance approval of your educational grant procedures under internal_revenue_code sec_4945 this approval is required because you are a private_foundation that is exempt from federal_income_tax our determination we approved your procedures for awarding educational grants based on the information you submitted and assuming you will conduct your program as proposed we determined that your procedures for awarding educational grants loans meet the requirements of code sec_4945 as a result expenditures you make under these procedures won't be taxable description of your request your letter indicates that you will operate an educational grant program called b is to provide funds to enable children from the counties of c to attend the purpose of b overnight summer camp for promoting d religious identity and d culture among children you intend for b to bring more of these children into an environment where they can achieve a better education and understanding of the d religion and the d traditions history and culture you will pay the funds directly to the summer camps to offset the recipients’ cost of attendance you will promote b in many ways such as through the distribution of post cards and brochures at various events as well as post information on social media sites you will use materials from g a tax-exempt_organization who has worked with numerous communities to fund children to attend d camps in addition the application to apply for b is available on g’s website your web site will provide a link to g’s website you will budget in the range of t dollars to fund in the range u grants based on your projections individual grants will be in the range of v dollars depending on the duration of the particular camp to be eligible individuals must be children under years of age who self-identify of the d religion and have not previously attended an overnight d summer camp unless receiving a renewal grant recipients must select from a exempt summer camps or e summer camps administered by a non-profit tax-exempt_organization that you have preapproved list you provide one of the tax- grants may also be awarded to fund a second year for children who previously received a grant to attend one of the approved camps and previously attended the applicable summer camp these children must demonstrate financial need your board_of trustees intends to administer b with the assistance of an advisory committee consisting of individuals with a demonstrated commitment to the promotion of the d life and culture which will serve as the selection committee the advisory committee will report to your board_of trustees who has final authority for all decisions you will monitor the grants by insuring the recipients have attended the duration of the camp you will also take steps to monitor risk of any diversions by the recipient organization to insure compliance with your requirements to determine if grants used for these camps in future years are appropriate you represent that you will maintain the following all records relating to individual grants including information obtained to evaluate grantees identify whether a grantee is a disqualified_person establish the amount and purpose of each grant and establish that you undertook the supervision and investigation of grants described above you represent that you will complete the following arrange to receive and review grantee reports annually and upon completion of the purpose for which the grant was awarded investigate diversion of funds from their intended purposes and take all reasonable and appropriate steps to recover the diverted funds ensure other grant funds held by a grantee are used for their intended purposes and withhold further payments to grantees until you obtain grantees' assurances that future diversions will not occur and that grantees will take extraordinary precautions to prevent future diversion from occurring you will check the ofac list of specially designated nationals and blocked persons for names of individuals and entities with whom you are dealing to determine if they are included on the list you will comply with all statutes executive orders and regulations that restrict or prohibit persons from engaging in transactions and dealings letter catalog number 58222y with designated countries entities or individuals or otherwise engaging in activities in violation of economic sanctions administered by ofac if necessary you will acquire from ofac the appropriate license and registration where necessary basis for our determination the law imposes certain excise_taxes on the taxable_expenditures of private_foundations code sec_4945 a taxable_expenditure is any amount a private_foundation pays as a grant to an individual for travel study or other similar purposes however a grant that meets all of the following requirements of code sec_4945 is not a taxable_expenditure e e e the foundation awards the grant on an objective and nondiscriminatory basis the irs approves in advance the procedure for awarding the grant the grant is - - - ascholarship or fellowship subject_to sec_117 and is to be used for study at an educational_organization described in sec_170 or a prize or award subject_to the provisions of sec_74 if the recipient of the prize or award is selected from the general_public or to achieve a specific objective produce a report or similar product or improve or enhance a literary artistic musical scientific teaching or other similar skill or talent of the recipient to receive approval of its educational grant procedures sec_53_4945-4 requires that a private_foundation show e e e the grant procedure includes an objective and nondiscriminatory selection process the grant procedure results in the recipients performing the activities the grants were intended to finance the foundation plans to obtain reports to determine whether the recipients have performed the activities that the grants were intended to finance other conditions that apply to this determination e e e this determination covers only the grant program described above this approval will apply to succeeding grant programs only if their standards and procedures don’t differ significantly from those described in your original request this determination applies only to you it may not be cited as precedent you cannot rely on the conclusions in this letter if the facts you provided have changed substantially you must report any significant changes in your program to the cincinnati office of exempt_organizations at internal_revenue_service exempt_organizations determinations letter catalog number 58222y p o box cincinnati oh e e e you cannot make grants to your creators officers directors trustees foundation managers or members of selection committees or their relatives all funds distributed to individuals must be made on a charitable basis and must further the purposes of your organization you cannot award grants for a purpose that is inconsistent with code sec_170 you should keep adequate_records and case histories so that you can substantiate your grant distributions with the irs if necessary we've sent a copy of this letter to your representative as indicated in your power_of_attorney please keep a copy of this letter in your records if you have any questions please contact the person listed at the top of this letter sincerely stephen a martin director exempt_organizations rulings and agreements letter catalog number 58222y
